Exhibit 10.11

 

EXECUTION VERSION

 

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

February 7, 2014

 

among

 

BARCLAYS BANK PLC,
as Credit Agreement Agent and First-Priority Collateral Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent and Second-Priority Collateral Agent,

 

SFX ENTERTAINMENT, INC.

 

and

 

The Subsidiaries of SFX ENTERTAINMENT, INC.  Named Herein

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

1.2

Terms Generally

9

 

 

 

Section 2.

Lien Priorities

9

 

 

 

2.1

Subordination of Liens

9

2.2

Prohibition on Contesting Liens

10

2.3

No New Liens

10

2.4

Perfection of Liens

11

 

 

 

Section 3.

Enforcement

11

 

 

 

3.1

Exercise of Remedies

11

3.2

Cooperation

13

3.3

Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver

13

3.4

Actions upon Breach

13

 

 

 

Section 4.

Payments

14

 

 

 

4.1

Application of Proceeds

14

4.2

Payments Over

14

 

 

 

Section 5.

Other Agreements

14

 

 

 

5.1

Releases

14

5.2

Insurance

15

5.3

Amendments to Second-Priority Collateral Documents

16

5.4

Rights As Unsecured Creditors

17

5.5

First-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection

18

5.6

Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection

19

5.7

When Discharge of First-Priority Obligations Deemed to Not Have Occurred

20

5.8

No Release Upon Discharge of First-Priority Obligations

21

 

 

 

Section 6.

Insolvency or Liquidation Proceedings

21

 

 

 

6.1

Financing Issues

21

6.2

Relief from the Automatic Stay

22

6.3

Adequate Protection

22

6.4

Preference Issues

23

6.5

Application

23

6.6

506(c) Claims

23

6.7

Separate Grants of Security and Separate Classifications

23

 

i

--------------------------------------------------------------------------------


 

6.8

Section 1111(b)(2) Waiver

24

6.9

Asset Sales

24

6.10

Reorganization Securities

24

6.11

Proofs of Claim

25

 

 

 

Section 7.

Reliance; Waivers; etc.

25

 

 

 

7.1

Reliance

25

7.2

No Warranties or Liability

25

7.3

Obligations Unconditional

26

 

 

 

Section 8.

Miscellaneous

26

 

 

 

8.1

Conflicts

26

8.2

Continuing Nature of this Agreement; Severability

27

8.3

Amendments; Waivers

27

8.4

Information Concerning Financial Condition of the Company and the Subsidiaries

28

8.5

Subrogation

28

8.6

Application of Payments

28

8.7

Consent to Jurisdiction; Waivers

29

8.8

Notices

29

8.9

Further Assurances

29

8.10

Governing Law

30

8.11

Binding on Successors and Assigns

30

8.12

Specific Performance

30

8.13

Section Titles

30

8.14

Counterparts

30

8.15

Authorization

30

8.16

No Third Party Beneficiaries; Successors and Assigns

30

8.17

Effectiveness

30

8.18

First-Priority Representatives and Second-Priority Representatives

31

8.19

Relative Rights

31

8.20

Second-Priority Collateral Agent

31

8.21

Joinder Requirements

31

8.22

Intercreditor Agreements

32

 

 

 

Exhibits and Schedule

 

 

 

 

Exhibit A

Form of Joinder Agreement (Other First-Priority Obligations)

 

Exhibit B

Form of Joinder Agreement (Other Second-Priority Obligations)

 

 

 

 

Schedule I

Subsidiary Parties

 

 

ii

--------------------------------------------------------------------------------


 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of February 7, 2014,
among BARCLAYS BANK PLC (“Barclays”), as Credit Agreement Agent and
First-Priority Collateral Agent, U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”),
as Notes Collateral Agent and Second-Priority Collateral Agent, SFX
Entertainment, Inc. (the “Company”)) and each Subsidiary of the Company listed
on Schedule I hereto.

 

A.                                    The Company, the lenders party thereto
from time to time, Barclays, as administrative agent, and others are party to
the Credit Agreement dated as of February 7, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.                                    The Credit Agreement is included in the
definition of “Credit Agreement” under the Notes Indenture (as defined below),
and the Obligations of the Company and certain of its Subsidiaries under the
Credit Agreement and the Credit Agreement Documents executed or delivered
pursuant thereto constitute First-Priority Obligations.

 

C.                                    The Company, certain of its Subsidiaries
and U.S. Bank, as trustee and collateral agent, are party to the Indenture dated
as of February 4, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Notes Indenture”) pursuant to which the 9.625% Second
Lien Senior Secured Notes due 2019 were issued on February 4, 2014.  The
Obligations of the Company and certain of its Subsidiaries under the Notes
Indenture and the other Notes Documents constitute Notes Obligations hereunder.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.                                          Definitions.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
federal, state or foreign law for the relief of debtors.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or

 

--------------------------------------------------------------------------------


 

other liabilities owed to any other Person that arise from treasury, depositary
or cash management services, including any automated clearing house or other
electronic transfers of funds, credit cards, purchase or debit cards, e-payable
services or any similar transactions, including any services or transactions of
the type referred to in the definition of “Cash Management Document” in the
Credit Agreement.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

 

“Company” shall have the meaning set forth in the preamble.

 

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Credit Agreement Agent” shall mean Barclays, in its capacity as administrative
agent under the Credit Agreement and as administrative agent and/or collateral
agent, as applicable, under the other Credit Agreement Documents, and its
permitted successors in such capacity.

 

“Credit Agreement Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Credit Agreement Secured Obligations.

 

“Credit Agreement Collateral Agreement” means the First Lien Guaranty and
Collateral Agreement, dated as of February 7, 2014, by and among the Company,
each other pledgor party thereto and the Credit Agreement Agent, as collateral
agent for the Credit Agreement Secured Parties, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Credit Agreement Collateral Documents” means the Credit Agreement Collateral
Agreement and any other documents now existing or entered into after February 7,
2014 that create Liens on any assets or properties of any Grantor to secure any
Credit Agreement Secured Obligations.

 

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement.

 

“Credit Agreement Obligations” means all “Obligations” (as such term is defined
in the Credit Agreement) of the Company and other obligors under the Credit
Agreement or any of the other Credit Agreement Documents, and all other
obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement Documents and the performance of all other Obligations of the
obligors thereunder to the lenders and agents under the Credit Agreement
Documents, according to the respective terms thereof.

 

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Secured
Obligations” as defined in the Credit Agreement Collateral Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

 

“DIP Financing” shall have the meaning set forth in Section 6.1.

 

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding
First-Priority Obligations and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the
First-Priority Credit Documents, in each case after or concurrently with the
termination of all commitments to extend credit thereunder and (b) any other
First-Priority Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid.

 

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

 

“First-Priority Collateral” shall mean the Credit Agreement Collateral and all
of the assets of any Grantor, whether real, personal or mixed, with respect to
which a Lien is granted as security for any Other First-Priority Obligations.

 

“First-Priority Collateral Agent” shall mean Barclays, in its capacity as
collateral agent for the First-Priority Secured Parties, together with its
successors and permitted assigns under the First-Priority Documents exercising
substantially the same rights and powers (or if there is more than one
First-Priority Credit Document, such agent or trustee as is designated
“First-Priority Collateral Agent” by First-Priority Secured Parties pursuant to
the terms of the First-Priority Documents).

 

“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any First-Priority Cash-Management Obligations, First-Priority Hedging
Obligations or any Other First-Priority Obligations.

 

3

--------------------------------------------------------------------------------


 

“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.

 

“First-Priority Documents” means (a) the Credit Agreement Documents, (b) the
Other First-Priority Documents and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation.

 

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

 

“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) the First-Priority Hedging
Obligations and First-Priority Cash Management Obligations (which shall be
deemed to be part of the Series of Other First-Priority Obligations to which
they relate to the extent provided in the applicable Other First-Priority
Document).

 

“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Secured Obligations, the Credit Agreement Agent and (b) in the case of
any Series of First-Priority Obligations, the Other First-Priority
Representative with respect thereto.  The term “First-Priority Representatives”
shall include the First-Priority Collateral Agent as the context requires.

 

“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives.

 

“Grantors” shall mean the Company and each of the Subsidiaries of the Company
that has executed and delivered a First-Priority Collateral Document or a
Second-Priority Collateral Document.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (except for any voluntary liquidation,
dissolution or other winding up to the extent expressly permitted by the
applicable First-Priority Documents and Second-Priority Documents) or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.

 

4

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in, on or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Notes Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Notes Obligations.

 

“Notes Collateral Agent” shall mean U.S. Bank, in its capacity as collateral
agent under the Notes Indenture and the Notes Collateral Documents, and its
permitted successors in such capacity.

 

“Notes Collateral Agreement” means the Second Lien Guaranty and Collateral
Agreement, dated as of February 4, 2014, by and among the Company, certain of
its Subsidiaries and the Notes Collateral Agent, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Notes Collateral Documents” means the Notes Collateral Agreement and any
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any Grantor to secure any Notes Obligations.

 

“Notes Documents” shall mean (a) the Notes Indenture and the Notes Collateral
Documents and (b) any other related document or instrument executed and
delivered pursuant to any Notes Document described in clause (a) above
evidencing or governing any Obligations thereunder.

 

“Notes Indenture” shall have the meaning set forth in the recitals.

 

“Notes Obligations” means all “Obligations” (as such term is defined in the
Notes Indenture) of the Company and other obligors under the Notes Indenture or
any of the other Notes Documents, and all other obligations to pay principal,
premium, if any, and interest (including any interest accruing after the
commencement of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such proceeding) when due and payable, and all other
amounts due or to become due under or in connection with the Notes Documents and
the performance of all other Obligations of the obligors thereunder to the Notes
Secured Parties under the Notes Documents, according to the respective terms
thereof.

 

“Notes Secured Parties” shall mean the holders of any Notes Obligations,
including the Trustee and the Notes Collateral Agent.

 

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness;
provided, that Obligations with respect to the Notes Obligations shall not
include fees or indemnifications in

 

5

--------------------------------------------------------------------------------


 

favor of third parties other than the Trustee, the Notes Collateral Agent and
the Notes Secured Parties.

 

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent with respect thereto.

 

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Other First-Priority
Document.

 

“Other First-Priority Obligations” means (a) all “Secured Obligations” as
defined in the Credit Agreement Collateral Agreement (other than Credit
Agreement Secured Obligations) and (b) any other indebtedness or Obligations
(other than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the Notes
Obligations and are designated by the Company as Other First-Priority
Obligations hereunder; provided, however, that with respect to this clause (b),
the requirements set forth in Section 8.21 shall have been satisfied.

 

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

 

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

 

“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent with respect thereto.

 

“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other Second-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Second-Priority
Obligations.

 

“Other Second-Priority Obligations” means (a) all “Obligations” as defined in
the Notes Indenture (other than the Notes Obligations) and (b) any other any
indebtedness or Obligations (other than the Notes Obligations) of the Grantors
that are to be equally and ratably secured with the Notes Obligations and are
designated by the Company as Other Second-Priority Obligations hereunder;
provided, however, that with respect to this clause (b), the requirements set
forth in Section 8.21 shall have been satisfied.

 

6

--------------------------------------------------------------------------------


 

“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent, trustee
or other representative of such Series or facility by or on behalf of the
holders of such Series or facility, and its respective successors in
substantially the same capacity as may from time to time be appointed.

 

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

“Pledged Collateral” shall mean the Common Collateral in the possession of the
First-Priority Collateral Agent (or its agents or bailees), to the extent that
possession thereof is necessary to perfect a Lien thereon under the Uniform
Commercial Code.

 

“Recovery” shall have the meaning set forth in Section 6.4.

 

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

 

“Second-Priority Collateral” shall mean the Notes Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Other Second-Priority Obligations.

 

“Second-Priority Collateral Agent” shall mean such agent or trustee as is
designated “Second-Priority Collateral Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Obligations then
outstanding; it being understood that as of the date of this Agreement, the
Notes Collateral Agent shall be so designated Second-Priority Collateral Agent.

 

“Second-Priority Collateral Documents” shall mean (a) the Notes Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other Second-Priority Obligations.

 

“Second-Priority Credit Documents” shall mean (a) the Notes Indenture and
(b) any Other Second-Priority Documents.

 

7

--------------------------------------------------------------------------------


 

“Second-Priority Documents” shall mean (a) the Notes Documents and (b) the Other
Second-Priority Documents.

 

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Obligations.

 

“Second-Priority Obligations” means (a) the Notes Obligations, (b) the Other
Second-Priority Obligations and (c) all other Obligations in respect of, or
arising under, the Second-Priority Obligations Documents, including all fees and
expenses of the collateral agent for any Other Second-Priority Obligations and
shall include all interest and fees, which but for the filing of a petition in
bankruptcy with respect to the Issuer or any Subsidiary Guarantor, would have
accrued on such obligations, whether or not a claim for such interest or fees is
allowed in such proceeding.

 

“Second-Priority Representatives” shall mean (a) in the case of the Notes
Obligations, the Notes Collateral Agent and (b) in the case of any Series of
Other Second-Priority Obligations, the Other Second-Priority Representative with
respect thereto.  The term “Second-Priority Representatives” shall include the
Second-Priority Collateral Agent as the context requires.

 

“Second-Priority Secured Parties” shall mean (a) the Notes Secured Parties and
(b) the Other Second-Priority Secured Parties, including the Second-Priority
Representatives.

 

“Second-Priority Standstill Period” shall have the meaning set forth in
Section 3.1(a).

 

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

 

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of Other First-Priority Obligations shall collectively
constitute a single Series and (b) the Notes Obligations and each series of
Other Second-Priority Obligations, each of which shall constitute a separate
Series Second-Priority Obligations, except that to the extent that the Notes
Obligations and/or any one or more series of such Other Second-Priority
Obligations (i) are secured by identical collateral held by a common collateral
agent and (ii) have their security interests documented by a single set of
security documents, such Notes Obligations and/or each such series of Other
Second-Priority Obligations shall collectively constitute a single Series.

 

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which

 

8

--------------------------------------------------------------------------------


 

securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Trustee” means U.S. Bank, as trustee for the Noteholders under the Notes
Indenture, together with its successors or co-agents or co-trustees in
substantially the same capacity as may from time to time be appointed.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

 

1.2                               Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified in accordance
with this Agreement, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 2.                                          Lien Priorities.

 

2.1                               Subordination of Liens.  Notwithstanding the
date, time, manner or order of filing or recordation of any document or
instrument or grant, attachment or perfection of any Liens granted to the
Second-Priority Secured Parties on the Common Collateral or of any Liens granted
to the First-Priority Secured Parties on the Common Collateral (or any actual or
alleged defect in any of the foregoing), and notwithstanding any provision of
the UCC, or any applicable law or the Second-Priority Documents or the
First-Priority Documents or any other circumstance whatsoever (including any
non-perfection of any Lien purporting to secure the First-Priority Obligations
and/or the Second-Priority Obligations), each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any First-Priority
Obligations now or hereafter held by or on behalf of the any First-Priority
Secured Parties or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Obligations, (b) any Lien on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant,

 

9

--------------------------------------------------------------------------------


 

statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and (c) with respect to any Second-Priority
Obligations (and as among the Second-Priority Secured Parties), the Liens on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall rank equally and ratably in all respects,
subject to the terms of the Second-Priority Documents.  All Liens on the Common
Collateral securing any First-Priority Obligations shall be and remain senior in
all respects and prior to all Liens on the Common Collateral securing any
Second-Priority Obligations for all purposes, whether or not such Liens securing
any First-Priority Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.

 

2.2                               Prohibition on Contesting Liens.  Each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, and each First-Priority Representative, for
itself and on behalf of each applicable First-Priority Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority, validity or enforceability of
(a) a Lien securing any First-Priority Obligations held (or purported to be
held) by or on behalf of any of the First-Priority Secured Parties or any agent
or trustee therefor in any First-Priority Collateral or (b) a Lien securing any
Second-Priority Obligations held (or purported to be held) by or on behalf of
any Second-Priority Secured Party in the Common Collateral, as the case may be;
provided, however, that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party or any agent or trustee
therefor to enforce this Agreement (including the priority of the Liens securing
the First-Priority Obligations as provided in Section 2.1) or any of the
First-Priority Documents.

 

2.3                               No New Liens.  Subject to Section 11.04 of the
Notes Indenture and the corresponding provision of any other Second-Priority
Credit Document, so long as the Discharge of First-Priority Obligations has not
occurred, the parties hereto agree that, after the date hereof, if any
Second-Priority Representative shall hold any Lien on any assets intended to be
Common Collateral of the Company or any other Grantor securing any
Second-Priority Obligations that are not also subject to the first-priority Lien
in respect of the First-Priority Obligations under the First-Priority Documents,
such Second-Priority Representative shall notify the First-Priority Collateral
Agent promptly upon becoming aware thereof and, upon demand by the
First-Priority Collateral Agent or the Company, will either (i) release such
Lien or (ii) assign such Lien to the First-Priority Collateral Agent (and/or its
designee) as security for the applicable First-Priority Obligations (and, in the
case of an assignment, each Second-Priority Representative may retain a junior
lien on such assets subject to the terms hereof).  Subject to Section 11.04 of
the Notes Indenture and the corresponding provision of any Second-Priority
Credit Document, each Second-Priority Representative agrees that, after the date
hereof, if it shall hold any Lien on any assets of the Company or any other
Grantor securing any Second-Priority Obligations that are not also subject to
the Lien in favor of each other Second-Priority Representative such
Second-Priority Representative shall notify any other Second-Priority
Representative promptly upon becoming aware thereof.

 

10

--------------------------------------------------------------------------------


 

2.4                               Perfection of Liens.  None of the
First-Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Common Collateral for
the benefit of the Second-Priority Secured Parties.  The provisions of this
Intercreditor Agreement are intended solely to govern the respective Lien
priorities as between the First-Priority Secured Parties and the Second-Priority
Secured Parties and shall not impose on the First-Priority Secured Parties or
the Second-Priority Secured Parties or any agent or trustee therefor any
obligations in respect of the disposition of proceeds of any Common Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

 

Section 3.                                          Enforcement.

 

3.1                               Exercise of Remedies.

 

(a)                                So long as the Discharge of First-Priority
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
(i) no Second-Priority Representative or any Second-Priority Secured Party will
(x) exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Common Collateral in respect of any applicable Second-Priority
Obligations, institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure), (y) contest, protest or object
to any foreclosure proceeding or action brought with respect to the Common
Collateral by the First-Priority Collateral Agent or any First-Priority Secured
Party in respect of the First-Priority Obligations, the exercise of any right by
the First-Priority Collateral Agent or any First-Priority Secured Party (or any
agent or sub-agent on their behalf) in respect of the First-Priority Obligations
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Second-Priority
Representative or any Second-Priority Secured Party either is a party or may
have rights as a third party beneficiary, or any other exercise by any such
party, of any rights and remedies relating to the Common Collateral under the
First-Priority Documents or otherwise in respect of First-Priority Obligations,
or (z) object to the forbearance by the First-Priority Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Common Collateral in respect of
First-Priority Obligations and (ii) except as otherwise provided herein, the
First-Priority Collateral Agent and the First-Priority Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any consultation with or the consent of any Second-Priority
Representative or any Second-Priority Secured Party; provided, that the
Second-Priority Representative or any Second-Priority Secured Party may exercise
any or all such rights after the passage of a period of 180 days from the date
of delivery of a notice in writing to the First-Priority Representatives of such
Second-Priority Representative’s or Second-Priority Secured Party’s intention to
exercise its right to take such actions which notice shall specify that an
“Event of Default” as defined in the applicable Second-Priority Documents has
occurred and as a result of such “Event of Default”, the principal and interest
under such Second-Priority Debt Documents have become due and payable (the
“Second-Priority Standstill Period”) unless a First-Priority Representative has
commenced and is diligently pursuing remedies with respect to any material
portion of the Common Collateral (or attempted to commence such exercise of
remedies and is stayed by applicable Insolvency or Liquidation

 

11

--------------------------------------------------------------------------------


 

Proceedings); provided further, that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, each
Second-Priority Representative may file a claim or statement of interest with
respect to the applicable Second-Priority Obligations and (B) each
Second-Priority Representative may take any action (not adverse to the prior
Liens on the Common Collateral securing the First-Priority Obligations, or the
rights of the First-Priority Collateral Agent or the First-Priority Secured
Parties to exercise remedies in respect thereof) in order to create, prove,
perfect, preserve or protect (but not enforce) its rights in, and perfection and
priority of its Lien on, the Common Collateral.  In exercising rights and
remedies with respect to the First-Priority Collateral, the First-Priority
Collateral Agent and the First-Priority Secured Parties may enforce the
provisions of the First-Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion.  Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Common Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

 

(b)                                So long as the Discharge of First-Priority
Obligations has not occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that it will
not, in the context of its role as a Secured Party, take or receive any Common
Collateral or any proceeds of Common Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Common Collateral
in respect of the applicable Second-Priority Obligations.  Without limiting the
generality of the foregoing, unless and until the Discharge of First-Priority
Obligations has occurred, except as expressly provided in each proviso of
Section 3.1(a), the sole right of the Second-Priority Representatives and the
Second-Priority Secured Parties with respect to the Common Collateral is to hold
a Lien on the Common Collateral in respect of the applicable Second-Priority
Obligations pursuant to the Second-Priority Documents, as applicable, for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of First-Priority Obligations has occurred.

 

(c)                                 Subject to each proviso of Section 3.1(a),
(i) each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, agrees that no Second-Priority
Representative or Second-Priority Secured Party will take any action that would
hinder any exercise of remedies undertaken by the First-Priority Collateral
Agent or the First-Priority Secured Parties with respect to the Common
Collateral under the First-Priority Documents, including any sale, lease,
exchange, transfer or other disposition of the Common Collateral, whether by
foreclosure or otherwise, and (ii) each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, hereby
waives any and all rights it or any Second-Priority Secured Party may have as a
junior lien creditor or otherwise to object to the manner in which the
First-Priority Collateral Agent or the First-Priority Secured Parties seek to
enforce or collect the First-Priority Obligations or the Liens granted in any of
the First-Priority Collateral, regardless of whether any action or failure to
act by or on behalf of the First-Priority Collateral Agent or First-Priority
Secured Parties is adverse to the interests of the Second-Priority Secured
Parties.

 

12

--------------------------------------------------------------------------------


 

(d)                                Each Second-Priority Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any applicable Second-Priority Document shall be deemed to restrict in any way
the rights and remedies of the First-Priority Collateral Agent or the
First-Priority Secured Parties with respect to the First-Priority Collateral as
set forth in this Agreement and the First-Priority Documents.

 

(e)                                 Subject to each proviso of Section 3.1(a),
until the Discharge of the First-Priority Obligations, the First-Priority
Collateral Agent shall have the exclusive right to exercise any right or remedy
with respect to the Common Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto.

 

3.2                               Cooperation.  Subject to each proviso of
Section 3.1(a), each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that, unless and until the
Discharge of First-Priority Obligations has occurred, it will not commence, or
join with any Person (other than the First-Priority Secured Parties and the
First-Priority Collateral Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Common Collateral under any of the
applicable Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations.

 

3.3                               Second-Priority Collateral Agent and
Second-Priority Secured Parties Waiver.  The Second-Priority Collateral Agent
and the Second-Priority Secured Parties hereby waive any claim they may now or
hereafter have against the First-Priority Collateral Agent or any First-Priority
Secured Parties arising out of (i) any actions which the First-Priority
Collateral Agent (or any of its representatives) takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Obligations from any account debtor, guarantor or any other
party) in accordance with any relevant First-Priority Collateral Documents or
any other agreement related thereto, or to the collection of the Obligations or
the valuation, use, protection or release of any security for the Obligations,
(ii) any election by the First-Priority Collateral Agent (or any of its agents),
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code, or (iii) subject to Section 6, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code by, the Company or any of its
Subsidiaries, as debtor-in-possession.

 

3.4                               Actions upon Breach.  Should any
Second-Priority Representative or any Second-Priority Secured Party, contrary to
this Agreement, in any way, take, attempt to take or threaten to take any action
with respect to the Common Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement) or fail to take any action
required by this Agreement, the First-Priority Collateral Agent or any First
Priority Representative or any other First-Priority Secured Party (in its or
their own name or in the name of the Company or any other Grantor) may obtain
relief against such Second-Priority Representative or such Second-Priority
Secured Party by injunction, specific performance or other appropriate equitable
relief.  Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority

 

13

--------------------------------------------------------------------------------


 

Secured Party, hereby (i) agrees that the First-Priority Secured Parties’
damages from the actions of the Second-Priority Representatives or any
Second-Priority Secured Party may at that time be difficult to ascertain and may
be irreparable and waives any defense that the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by the First-Priority Collateral
Agent, any First-Priority Representative or any other First-Priority Secured
Party.

 

Section 4.                                          Payments.

 

4.1                               Application of Proceeds.  After an Event of
Default under (and as defined in) any First-Priority Documents has occurred with
respect to which the First-Priority Collateral Agent has provided written notice
to each Second-Priority Representative, and until such event of default is cured
or waived, so long as the Discharge of First-Priority Obligations has not
occurred, the Common Collateral or proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Common Collateral upon
the exercise of remedies, shall be applied by the First-Priority Collateral
Agent to the First-Priority Obligations in such order as specified in the
relevant First-Priority Documents until the Discharge of First-Priority
Obligations has occurred.  Upon the Discharge of First-Priority Obligations, the
First-Priority Collateral Agent shall deliver promptly to the Second-Priority
Collateral Agent any Common Collateral or proceeds thereof held by it in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second-Priority
Collateral Agent ratably to the Second-Priority Obligations and, with respect to
each class of Second-Priority Obligations, in such order as specified in the
relevant Second-Priority Documents.

 

4.2                               Payments Over.  Any Common Collateral or
proceeds thereof received by any Second-Priority Representative or any
Second-Priority Secured Party in connection with the exercise of any right or
remedy (including setoff) relating to the Common Collateral (or any distribution
in respect of the Common Collateral, whether or not expressly characterized as
such) prior to the Discharge of the First-Priority Obligations shall be
segregated and held in trust for the benefit of and forthwith paid over to the
First-Priority Collateral Agent (and/or its designees) for the benefit of the
applicable First-Priority Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct.  The First-Priority Collateral Agent is hereby authorized to make any
such endorsements as agent for any Second-Priority Representative or any such
Second-Priority Secured Party.  This authorization is coupled with an interest
and is irrevocable.

 

Section 5.                                          Other Agreements.

 

5.1                               Releases.

 

(a)                                If, at any time any Grantor, the
First-Priority Collateral Agent or the holder of any First-Priority Obligation
delivers notice to each Second-Priority Representative that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) is sold, transferred or otherwise disposed
of (x) by the owner

 

14

--------------------------------------------------------------------------------


 

of such Common Collateral in a transaction (1) not prohibited by any
First-Priority Credit Document or to which the First-Priority Collateral Agent
has consented in accordance with the First-Priority Documents and (2) not
prohibited by any Second-Priority Credit Document or (y) during the existence of
any Event of Default under (and as defined in) the Credit Agreement or any other
First-Priority Credit Document to the extent the First-Priority Collateral Agent
has consented to such sale, transfer or disposition, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the Second-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on such Common Collateral securing First-Priority Obligations are
released and discharged.  Upon (i) delivery to each Second-Priority
Representative of a notice from the First-Priority Collateral Agent stating that
any release of Liens securing or supporting the First-Priority Obligations has
become effective (or shall become effective upon each First-Priority
Representative’s release), and (ii) in the case of the Notes Collateral Agent,
delivery of such certificates and other documents required to be delivered under
the Notes Documents, whether in connection with a sale of such assets by the
relevant owner pursuant to the preceding clauses or otherwise, each
Second-Priority Representative will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms.  In the case of the sale of all or substantially all
of the equity interests of a Grantor or any of its Subsidiaries, the guarantee
in favor of the Second-Priority Secured Parties, if any, made by such Grantor or
Subsidiary will automatically be released and discharged as and when, but only
to the extent, the guarantee by such Grantor or Subsidiary of First-Priority
Obligations is released and discharged.

 

(b)                                Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, hereby
irrevocably constitutes and appoints the First-Priority Collateral Agent and any
officer or agent of the First-Priority Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of each Second-Priority
Representative or such holder or in the First-Priority Collateral Agent’s own
name, from time to time in the First-Priority Collateral Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

 

(c)                                 Unless and until the Discharge of
First-Priority Obligations has occurred, each Second-Priority Representative,
for itself and on behalf of each applicable Second-Priority Secured Party,
hereby consents to the application, whether prior to or after a default, of
Deposit Account Collateral or proceeds of Common Collateral to the repayment of
First-Priority Obligations pursuant to the First-Priority Documents; provided
that nothing in this Section 5.1(c) shall be construed to prevent or impair the
rights of the Second-Priority Representatives or the Second-Priority Secured
Parties to receive proceeds in connection with the Second-Priority Obligations
not otherwise in contravention of this Agreement.

 

5.2                               Insurance.  Unless and until the Discharge of
First-Priority Obligations has occurred, the First-Priority Collateral Agent and
the First-Priority Secured Parties shall have the sole and exclusive right,
subject to the rights of the Grantors under the First-Priority Documents, to
adjust settlement for any insurance policy covering the Common Collateral in the
event of any loss

 

15

--------------------------------------------------------------------------------


 

thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.  Unless and until the Discharge of
First-Priority Obligations has occurred, all proceeds of any such policy and any
such award if in respect of the Common Collateral shall be paid, subject to the
rights of the Grantors under the First-Priority Documents, (a) first, prior to
the occurrence of the Discharge of First-Priority Obligations, to the
First-Priority Collateral Agent for the benefit of First-Priority Secured
Parties pursuant to the terms of the First-Priority Documents, (b) second, after
the occurrence of the Discharge of First-Priority Obligations, to the
Second-Priority Collateral Agent for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(c) third, if no Second-Priority Obligations are outstanding, to the owner of
the subject property, such other person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct.  If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the First-Priority Collateral
Agent in accordance with the terms of Section 4.2.

 

5.3                               Amendments to Second-Priority Collateral
Documents.

 

(a)                                So long as the Discharge of the
First-Priority Obligations has not occurred, without the prior written consent
of the First-Priority Collateral Agent and the Required Lenders, no
Second-Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second-Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement or any
other First-Priority Document.  Unless otherwise agreed to by the First-Priority
Collateral Agent, each Grantor agrees that each applicable Second-Priority
Collateral Document shall include language substantially the same as the
following paragraph (or language to similar effect approved by the
First-Priority Collateral Agent, such approval not to be unreasonably withheld):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Secured Parties] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
(a) Barclays Bank PLC, as collateral agent (and its permitted successors)
pursuant to the First Lien Guaranty and Collateral Agreement dated as of
February 7, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), by and among SFX Entertainment, Inc., certain of its affiliates
and Barclays Bank PLC, as collateral agent or (b) any agent or trustee for any
Other First-Priority Secured Parties (as defined in the First Lien/Second Lien
Intercreditor Agreement referred to below) and (ii) the exercise of any right or
remedy by the [insert the relevant Second-Priority Representative] hereunder or
the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Common Collateral is subject to the limitations and provisions
of the First Lien/Second Lien Intercreditor Agreement dated as of February 7,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “First Lien/Second Lien Intercreditor Agreement”), by and among
Barclays Bank PLC, in its capacity as the Credit Agreement Agent and
First-Priority Collateral Agent, U.S. Bank

 

16

--------------------------------------------------------------------------------


 

National Association, in its capacity as the Notes Collateral Agent and
Second-Priority Collateral Agent, and SFX Entertainment, Inc.  In the event of
any conflict between the terms of the First Lien/Second Lien Intercreditor
Agreement and the terms of this Agreement, the terms of the First Lien/Second
Lien Intercreditor Agreement shall govern.”

 

(b)                                In the event that the First-Priority
Collateral Agent or the First-Priority Secured Parties enter into any amendment,
waiver or consent in respect of or replace any of the First-Priority Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First-Priority
Collateral Document or changing in any manner the rights of the First-Priority
Collateral Agent, the First-Priority Secured Parties, the Company or any other
Grantor thereunder (including the release of any Liens in First-Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Second-Priority Collateral Document
without the consent of any Second-Priority Representative or any Second-Priority
Secured Party and without any action by any Second-Priority Representative,
Second-Priority Secured Party, the Company or any other Grantor; provided,
however, that (A) such amendment, waiver or consent does not (i) amend, modify
or otherwise affect the rights or duties of any Second-Priority Representative
without its prior written consent or (ii) otherwise materially adversely affect
the rights of the Second-Priority Secured Parties or the interests of the
Second-Priority Secured Parties in the Second-Priority Collateral and not the
First-Priority Collateral Agent or the First-Priority Secured Parties, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner, and (B) written notice of such amendment, waiver or consent
shall have been given to each Second-Priority Representative by the
First-Priority Collateral Agent within 10 Business Days after the effectiveness
of such amendment, waiver or consent.

 

5.4                               Rights As Unsecured Creditors. 
Notwithstanding anything to the contrary in this Agreement, the Second-Priority
Representatives and the Second-Priority Secured Parties may exercise rights and
remedies as an unsecured creditor against the Company or any Subsidiary of the
Company that has guaranteed the Second-Priority Obligations in accordance with
the terms of the applicable Second-Priority Documents and applicable law, so
long as such rights and remedies do not violate (or are otherwise not prohibited
by) an express provision of this Agreement.  Nothing in this Agreement shall
prohibit the receipt by any Second-Priority Representative or any
Second-Priority Secured Party of the required payments of interest and principal
so long as such receipt is not the direct or indirect result of the exercise by
any Second-Priority Representative or any Second-Priority Secured Party of
rights or remedies as a secured creditor in respect of Common Collateral or
enforcement in contravention of this Agreement of any Lien in respect of
Second-Priority Obligations held by any of them.  In the event any
Second-Priority Representative or any Second-Priority Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second-Priority
Obligations, such judgment lien shall be subordinated to the Liens securing
First-Priority Obligations on the same basis as the other Liens securing the
Second-Priority Obligations are so subordinated to such Liens securing
First-Priority Obligations under this Agreement.  Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the First-Priority
Collateral Agent or the First-Priority Secured Parties may have with respect to
the First-Priority Collateral.

 

17

--------------------------------------------------------------------------------


 

5.5                               First-Priority Collateral Agent as Gratuitous
Bailee/Agent for Perfection.

 

(a)                                The First-Priority Collateral Agent agrees to
hold the Pledged Collateral that is part of the Common Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.5.

 

(b)                                The First-Priority Collateral Agent agrees to
hold the Deposit Account Collateral (if any) that is part of the Common
Collateral and controlled by the First-Priority Collateral Agent as gratuitous
bailee and/or gratuitous agent for the benefit of each Second-Priority
Representative and any assignee solely for the purpose of perfecting the
security interest granted in such Deposit Account Collateral pursuant to the
Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.5.

 

(c)                                 In the event that the First-Priority
Collateral Agent (or its agent or bailees) has Lien filings against Intellectual
Property (as defined in the Notes Collateral Agreement) that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First-Priority Collateral Agent agrees to hold such Liens as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.5.

 

(d)                                Except as otherwise specifically provided
herein (including Sections 3.1 and 4.1), until the Discharge of First-Priority
Obligations has occurred, the First-Priority Collateral Agent shall be entitled
to deal with the Pledged Collateral in accordance with the terms of the
First-Priority Documents as if the Liens under the Second-Priority Collateral
Documents did not exist.  The rights of the Second-Priority Representatives and
the Second-Priority Secured Parties with respect to such Pledged Collateral
shall at all times be subject to the terms of this Agreement.

 

(e)                                 The First-Priority Collateral Agent shall
have no obligation whatsoever to any Second-Priority Representative or any
Second-Priority Secured Party to assure that the Pledged Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Common Collateral except as expressly set
forth in this Section 5.5.  The duties or responsibilities of the First-Priority
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as gratuitous bailee and/or gratuitous agent for the benefit
of each Second-Priority Representative for purposes of perfecting the Lien held
by the Second-Priority Secured Parties.

 

(f)                                  The First-Priority Collateral Agent shall
not have by reason of the Second-Priority Collateral Documents or this Agreement
or any other document a fiduciary relationship in respect of any Second-Priority
Representative or any Second-Priority Secured Party and the Second-Priority
Representatives and the Second-Priority Secured Parties hereby waive and release
the First-Priority Collateral Agent from all claims and liabilities arising
pursuant to the First-Priority Collateral Agent’s role under this Section 5.5,
as gratuitous bailee and/or gratuitous agent with respect to the Common
Collateral.

 

18

--------------------------------------------------------------------------------

 


 

(g)                                 Upon the Discharge of First-Priority
Obligations, the First-Priority Collateral Agent shall deliver to the
Second-Priority Collateral Agent, at the Company’s reasonable expense, to the
extent that it is legally permitted to do so, the Pledged Collateral (if any)
and the Deposit Account Collateral (if any) that is part of the Common
Collateral together with any necessary endorsements (or otherwise allow the
Second-Priority Collateral Agent to obtain control of such Pledged Collateral
and Deposit Account Collateral) or as a court of competent jurisdiction may
otherwise direct.  The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
First-Priority Collateral Agent for any loss or damage suffered by the
First-Priority Collateral Agent as a result of such transfer except for any loss
or damage suffered by the First-Priority Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.  The First-Priority
Collateral Agent has no obligation to follow instructions from any
Second-Priority Representative in contravention of this Agreement.

 

(h)                                Neither the First-Priority Collateral Agent
nor the First-Priority Secured Parties shall be required to marshal any present
or future collateral security for the Company’s or its Subsidiaries’ obligations
to the First-Priority Collateral Agent or the First-Priority Secured Parties
under the First-Priority Credit Documents or the First-Priority Collateral
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

 

(i)                                    The agreement of the First-Priority
Collateral Agent to act as gratuitous bailee and/or gratuitous agent pursuant to
this Section 5.5 is intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

 

5.6                               Second-Priority Collateral Agent as Gratuitous
Bailee/Agent for Perfection.

 

(a)                                Upon the Discharge of First-Priority
Obligations, the Second-Priority Collateral Agent agrees to hold the Pledged
Collateral that is part of the Common Collateral in its possession or control
(or in the possession or control of its agents or bailees) as gratuitous bailee
and/or gratuitous agent for the benefit of the other Second-Priority
Representatives and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the applicable
Second-Priority Collateral Document, subject to the terms and conditions of this
Section 5.6.

 

(b)                                Upon the Discharge of First-Priority
Obligations, the Second-Priority Collateral Agent agrees to hold the Deposit
Account Collateral that is part of the Common Collateral and controlled by the
Second-Priority Collateral Agent as gratuitous bailee and/or gratuitous agent
for the benefit of other Second-Priority Representatives and any assignee solely
for the purpose of perfecting the security interest granted in such Deposit
Account Collateral pursuant to the applicable Second-Priority Collateral
Document, subject to the terms and conditions of this Section 5.6.

 

(c)                                 In the event that the Second-Priority
Collateral Agent (or its agent or bailees) has Lien filings against Intellectual
Property (as defined in the Notes Collateral Agreement) that is

 

19

--------------------------------------------------------------------------------


 

part of the Common Collateral that are necessary for the perfection of Liens in
such Common Collateral, upon the Discharge of First-Priority Obligations, the
Second-Priority Collateral Agent agrees to hold such Liens as gratuitous bailee
and/or gratuitous agent for the benefit of other Second-Priority Representatives
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the applicable Second-Priority Collateral
Document, subject to the terms and conditions of this Section 5.6.

 

(d)                                The Second-Priority Collateral Agent, in its
capacity as gratuitous bailee and/or gratuitous agent, shall have no obligation
whatsoever to the other Second-Priority Representatives to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.6.  The duties or
responsibilities of the Second-Priority Collateral Agent under this Section 5.6
upon the Discharge of First-Priority Obligations shall be limited solely to
holding the Pledged Collateral as gratuitous bailee and/or gratuitous agent for
the benefit of other Second-Priority Representatives for purposes of perfecting
the Lien held by the applicable Second-Priority Secured Parties.

 

(e)                                 The Second-Priority Collateral Agent shall
not have by reason of the Second-Priority Collateral Documents or this Agreement
or any other document a fiduciary relationship in respect of the other
Second-Priority Representatives (or the Second-Priority Secured Parties for
which such other Second-Priority Representatives are agent) and the other
Second-Priority Representatives hereby waive and release the Second-Priority
Collateral Agent from all claims and liabilities arising pursuant to the
Second-Priority Collateral Agent’s role under this Section 5.6, as gratuitous
bailee and/or gratuitous agent with respect to the Common Collateral.

 

(f)                                  In the event that the Second-Priority
Collateral Agent shall cease to be so designated the Second-Priority Collateral
Agent pursuant to the definition of such term, the then Second-Priority
Collateral Agent shall deliver to the successor Second-Priority Collateral
Agent, to the extent that it is legally permitted to do so, the Pledged
Collateral (if any) and the Deposit Account Collateral (if any) together with
any necessary endorsements (or otherwise allow the successor Second-Priority
Collateral Agent to obtain control of such Pledged Collateral and Deposit
Account Collateral) or as a court of competent jurisdiction may otherwise
direct, and such successor Second-Priority Collateral Agent shall perform all
duties of the Second-Priority Collateral Agent as set forth herein.  The Company
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify the Second-Priority Collateral Agent for
any loss or damage suffered by the Second-Priority Collateral Agent as a result
of such transfer except for any loss or damage suffered by the Second-Priority
Collateral Agent as a result of its own willful misconduct, gross negligence or
bad faith.  The Second-Priority Collateral Agent has no obligation to follow
instructions from the successor Second-Priority Collateral Agent in
contravention of this Agreement

 

(g)                                 The agreement of the Second-Priority
Collateral Agent to act as gratuitous bailee and/or gratuitous agent pursuant to
this Section 5.6 is intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

 

5.7                               When Discharge of First-Priority Obligations
Deemed to Not Have Occurred.   If, at any time after the Discharge of
First-Priority Obligations has occurred, any of the Grantors

 

20

--------------------------------------------------------------------------------


 

incurs and designates any Other First-Priority Obligations, then such Discharge
of First-Priority Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of First-Priority Obligations), and the applicable agreement
governing such Other First-Priority Obligations shall automatically be treated
as a First-Priority Credit Document (and, upon designation by the Company
thereof, the “Credit Agreement” hereunder) for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Common
Collateral set forth herein and the granting by the First-Priority Collateral
Agent of amendments, waivers and consents hereunder.  Upon receipt of notice of
such designation (including the identity of the new First-Priority Collateral
Agent), each Second-Priority Representative shall promptly (i) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new First-Priority
Collateral Agent shall reasonably request in writing in order to provide the new
First-Priority Representative the rights of the First-Priority Collateral Agent
contemplated hereby and (ii) to the extent then held by any Second-Priority
Representative, deliver to the First-Priority Collateral Agent the Pledged
Collateral that is Common Collateral together with any necessary endorsements
(or otherwise allow such First-Priority Collateral Agent to obtain possession or
control of such Pledged Collateral).

 

5.8                               No Release Upon Discharge of First-Priority
Obligations.  Notwithstanding any other provisions contained in this Agreement,
if a Discharge of First-Priority Obligations occurs, the second-priority Liens
on the Second-Priority Collateral securing the Second-Priority Obligations will
not be released, except to the extent such Second-Priority Collateral or any
portion thereof was disposed of in order to repay the First-Priority Obligations
secured by such Second-Priority Collateral (including as contemplated under
Section 6.9 below) or otherwise as permitted under the First-Priority Documents
and the Second-Priority Documents, as applicable.

 

Section 6.                                          Insolvency or Liquidation
Proceedings.

 

6.1                               Financing Issues.  If the Company or any other
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
First-Priority Collateral Agent shall desire to permit (or not object to) the
use of cash collateral or to permit (or not object to) the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that it will raise no
(a) objection to (and will not otherwise contest or join with or support any
third party opposing, objecting to or contesting) such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by each proviso of
Section 3.1(a) and Section 6.3) and, to the extent the Liens securing the
First-Priority Obligations under the First-Priority Documents are subordinated
to, or pari passu with, such DIP Financing, will subordinate its Liens in the
Common Collateral to such DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second-Priority Obligations
are so subordinated to Liens securing First-Priority Obligations under this
Agreement, (b) objection to (and will not otherwise contest or join with or
support any third party opposing, objecting to or contesting) any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of First-Priority Obligations made by the First-Priority
Collateral Agent or any holder of

 

21

--------------------------------------------------------------------------------


 

First-Priority Obligations, (c) objection to (and will not otherwise contest or
join with or support any third party opposing, objecting to or contesting) any
lawful exercise by any holder of First-Priority Obligations of the right to
credit bid First-Priority Obligations at any sale in foreclosure of
First-Priority Collateral, (d) objection to (and will not otherwise contest or
join with or support any third party opposing, objecting to or contesting) any
other request for judicial relief made in any court by any holder of
First-Priority Obligations relating to the lawful enforcement of any Lien on
First-Priority Collateral or (e) objection to (and will not otherwise contest or
join with or support any third party opposing, objecting to or contesting) any
order relating to a sale of assets of any Grantor for which the First-Priority
Collateral Agent has consented that provides, to the extent the sale is to be
free and clear of Liens, that the Liens securing the First-Priority Obligations
and the Second-Priority Obligations will attach to the proceeds of the sale on
the same basis of priority as the Liens securing the First-Priority Collateral
rank to the Liens securing the Second-Priority Collateral in accordance with
this Agreement.

 

6.2                               Relief from the Automatic Stay.  Until the
Discharge of First-Priority Obligations has occurred, each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, agrees that none of them shall seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding or take any action in
respect of the Common Collateral, without the prior written consent of the
First-Priority Collateral Agent and the Required Lenders.

 

6.3                               Adequate Protection.  Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, agrees that none of them shall object or contest (or support any other
Person objecting to or contesting) (a) any request by the First-Priority
Collateral Agent or the First-Priority Secured Parties for adequate protection,
(b) any objection by the First-Priority Collateral Agent or the First-Priority
Secured Parties to any motion, relief, action or proceeding based on the
First-Priority Collateral Agent’s or the First-Priority Secured Parties’
claiming a lack of adequate protection or (c) the payment of interest, fees,
expenses or other amounts of the First-Priority Collateral Agent, any
First-Priority Representative or any other First Priority Secured Party under
Section 506(b) or 506(c) of Title 11 of the United States Code or any similar
provisions of any other Bankruptcy Law.  Notwithstanding the foregoing, in any
Insolvency or Liquidation Proceeding, (i) if the First-Priority Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional collateral in connection with any DIP Financing or use of cash
collateral under Section 363 or Section 364 of Title 11 of the United States
Code or any similar Bankruptcy Law, then each Second-Priority Representative, on
behalf of itself and any applicable Second-Priority Secured Party, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the First-Priority
Obligations and such DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Second-Priority Obligations are so
subordinated to the Liens securing First-Priority Obligations under this
Agreement and (ii) in the event any Second-Priority Representative, on behalf of
itself or any applicable Second-Priority Secured Party, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral, then such Second-Priority Representative, on behalf of
itself or each such Second-Priority Secured Party, agrees that the
First-Priority Representatives shall also be granted a senior Lien on such
additional collateral as security for the applicable First-Priority Obligations
and any such DIP Financing and that any Lien on such additional collateral
securing the Second-Priority Obligations shall be subordinated

 

22

--------------------------------------------------------------------------------


 

to the Liens on such collateral securing the First-Priority Obligations and any
such DIP Financing (and all Obligations relating thereto) and any other Liens
granted to the First-Priority Secured Parties as adequate protection on the same
basis as the other Liens securing the Second-Priority Obligations are so
subordinated to such Liens securing First-Priority Obligations under this
Agreement.

 

6.4                               Preference Issues.  If any First-Priority
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor (or any trustee, receiver or similar person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
First-Priority Obligations shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred and the
First-Priority Secured Parties shall remain entitled to the benefits of this
Agreement until a Discharge of First-Priority Obligations with respect to all
such recovered amounts and shall have all rights hereunder until such time.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  Each Second-Priority Representative, for itself and on
behalf of each applicable Second-Priority Secured Party, hereby agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

 

6.5                               Application.  This Agreement shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding.  All references herein to any Grantor shall apply to any trustee for
such Person and such Person as debtor in possession.  The relative rights as to
the Common Collateral and proceeds thereof shall continue after the filing
thereof on the same basis as prior to the date of the petition, subject to any
court order approving the financing of, or use of cash collateral by, any
Grantor.

 

6.6                               506(c) Claims.  Until the Discharge of
First-Priority Obligations has occurred, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, will not
assert or enforce any claim under Section 506(c) of the United States Bankruptcy
Code senior to or on a parity with the Liens securing the First-Priority
Obligations for costs or expenses of preserving or disposing of any Common
Collateral.

 

6.7                               Separate Grants of Security and Separate
Classifications.  Each Second-Priority Representative, for itself and on behalf
of each applicable Second-Priority Secured Party, acknowledges and agrees that
(a) the grants of Liens pursuant to the First-Priority Collateral Documents and
the Second-Priority Collateral Documents constitute two separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Common Collateral, the Second-Priority Obligations are fundamentally
different from the First-Priority Obligations and must be separately classified
in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First-Priority

 

23

--------------------------------------------------------------------------------


 

Secured Parties and the Second-Priority Secured Parties in respect of the Common
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Common Collateral (with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second-Priority Secured Parties), the
First-Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, fees and
expenses (whether or not allowed or allowable) before any distribution is made
in respect of the Second-Priority Obligations, with each Second-Priority
Representative, for itself and on behalf of each applicable Second-Priority
Secured Party, hereby acknowledging and agreeing to turn over to the
First-Priority Collateral Agent amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second-Priority
Secured Parties.

 

6.8                               Section 1111(b)(2) Waiver.  Each
Second-Priority Representative, for itself and on behalf of the other
Second-Priority Secured Parties, waives any claim it may hereafter have against
any First-Priority Secured Party arising out of the election by any
First-Priority of the application to the claims of any First-Priority of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any sale, use or lease,
cash collateral or DIP Financing arrangement or out of any grant of a security
interest in connection with the Common Collateral in any Insolvency or
Liquidation Proceeding.

 

6.9                               Asset Sales.  Each Second-Priority
Representative agrees, for and on behalf of itself and the applicable
Second-Priority Secured Parties represented thereby, that it will not oppose any
sale consented to by the First-Priority Collateral Agent or any First-Priority
Representative of any Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency or
Liquidation Proceeding), so long as the Second Priority Representative, for the
benefit of the Second Priority Secured Parties, shall retain a Lien on the
proceeds of such sale (to the extent  such proceeds of such sale are not applied
in accordance with this Agreement).

 

6.10                        Reorganization Securities.  If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
Plan of Reorganization or similar dispositive restructuring plan, on account of
both the First-Priority Obligations and the Second-Priority Obligations, then,
to the extent the debt obligations distributed on account of the First-Priority
Obligations and on account of the Second-Priority Debt Obligations are secured
by Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.  Any such
reorganization debt obligations distributed on account of the Second-Priority
Obligations must provide (i) for the payment of interest thereon in kind until
such time as the reorganization debt obligations distributed on account of the
First-Priority Obligations are paid in full and Discharged in accordance with
the terms thereof and (ii) for a maturity date and weighted average life to
maturity that is later than the maturity date, or longer than the weighted

 

24

--------------------------------------------------------------------------------


 

average life to maturity, as the case may be, of the reorganization debt
obligations distributed on account of the First-Priority Obligations.

 

6.11                        Proofs of Claim.  Subject to the limitations set
forth in this Agreement, the First-Priority Collateral Agent may file proofs of
claim and other pleadings and motions with respect to any First-Priority
Obligations, any Second-Priority Obligations or the Common Collateral in any
Insolvency or Luiquidation Proceeding.  If a proper proof of claim has not been
filed in the form required in such Insolvency or Liquidation Proceeding at least
ten days prior to the expiration of the time for filing thereof, the
First-Priority Collateral Agent shall have the right (but not the duty) to file
an appropriate claim for and on behalf of the Second-Priority Secured Parties
with respect to any of the Second-Priority Obligations for any of the Common
Collateral.  In furtherance of the foregoing, the Second-Priority Collateral
Agent hereby appoints the First-Priority Collateral Agent as its
attorney-in-fact, with full authority in the place and stead of the
Second-Priority Collateral Agent and full power of substitution and in the name
of the Second-Priority Secured Parties or otherwise, to execute and deliver any
document or instrument that the First-Priority Collateral Agent is required or
permitted to deliver pursuant to this Section, such appointment being coupled
with an interest and irrevocable.

 

Section 7.                                          Reliance; Waivers; etc.

 

7.1                               Reliance.  The consent by the First-Priority
Secured Parties to the execution and delivery of the Second-Priority Documents
to which the First-Priority Secured Parties have consented and all loans and
other extensions of credit made or deemed made on and after the date hereof by
the First-Priority Secured Parties to the Company or any Subsidiary of the
Company shall be deemed to have been given and made in reliance upon this
Agreement.  Each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party (other than the Trustee and the Notes
Collateral Agent), acknowledges that it and the applicable Second-Priority
Secured Parties (other than the Trustee and the Notes Collateral Agent) have,
independently and without reliance on the First-Priority Collateral Agent or any
First-Priority Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
applicable Second-Priority Documents, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under the applicable Second-Priority
Documents or this Agreement.

 

7.2                               No Warranties or Liability.  Each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, acknowledges and agrees that neither the
First-Priority Collateral Agent nor any First-Priority Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First-Priority Documents, the ownership of any Common Collateral or
the perfection or priority of any Liens thereon.  The First-Priority Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the First-Priority Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
First-Priority Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that any Second-Priority
Representative or any of the Second-Priority Secured Parties have in the

 

25

--------------------------------------------------------------------------------


 

Common Collateral or otherwise, except as otherwise provided in this Agreement. 
Neither the First-Priority Collateral Agent nor any First-Priority Secured Party
shall have any duty to any Second-Priority Representative or any Second-Priority
Secured Party to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Company or any Subsidiary thereof (including the
Second-Priority Documents), regardless of any knowledge thereof that they may
have or be charged with.  Except as expressly set forth in this Intercreditor
Agreement, the First-Priority Collateral Agent, the First-Priority Secured
Parties, the Second-Priority Representatives and the Second-Priority Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the Second-Priority Obligations, the First-Priority
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) the Company’s or any other Grantor’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Intercreditor Agreement.

 

7.3                               Obligations Unconditional.  All rights,
interests, agreements and obligations of the First-Priority Collateral Agent and
the First-Priority Secured Parties, and the Second-Priority Representatives and
the Second-Priority Secured Parties, respectively, hereunder shall remain in
full force and effect irrespective of:

 

(a)                                any lack of validity or enforceability of any
First-Priority Documents or any Second-Priority Documents;

 

(b)                                any change in the time, manner or place of
payment of, or in any other terms of, all or any of the First-Priority
Obligations or Second-Priority Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of the Credit Agreement or any other
First-Priority Document or of the terms of the Notes Indenture or any other
Second-Priority Document;

 

(c)                                 any exchange of any security interest in any
Common Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the First-Priority Obligations or Second-Priority Obligations or any
guarantee thereof;

 

(d)                                the commencement of any Insolvency or
Liquidation Proceeding in respect of the Company or any other Grantor; or

 

(e)                                 any other circumstances that otherwise might
constitute a defense available to, or a discharge of, the Company or any other
Grantor in respect of the First-Priority Obligations, or of any Second-Priority
Representative or any Second-Priority Secured Party in respect of this
Agreement.

 

Section 8.                                          Miscellaneous.

 

8.1                               Conflicts.  Subject to Section 8.19, in the
event of any conflict between the terms of this Agreement and the terms of any
First-Priority Document or any Second-Priority Document, the terms of this
Agreement shall govern.

 

26

--------------------------------------------------------------------------------


 

8.2                               Continuing Nature of this Agreement;
Severability.  Subject to Section 5.7 and Section 6.4, this Agreement shall
continue to be effective until the Discharge of First-Priority Obligations shall
have occurred or such later time as all the Obligations in respect of the
Second-Priority Obligations shall have been paid in full.  This is a continuing
agreement of lien subordination and the First-Priority Secured Parties may
continue, at any time and without notice to each Second-Priority Representative
or any Second-Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting First-Priority Obligations in reliance hereon.  The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding, any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.3                               Amendments; Waivers.  No amendment,
modification or waiver of any of the provisions of this Agreement shall be
deemed to be made unless the same shall be in writing signed on behalf of each
Second-Priority Representative (or its authorized agent), each First-Priority
Representative (or its authorized agent) and the Company and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and without the consent of any First-Priority Representative,
any Second-Priority Representative, any First-Priority Secured Party or any
Second-Priority Secured Party to (i) add other parties holding Other
First-Priority Obligations (or any agent or trustee therefor) and Other
Second-Priority Obligations (or any agent or trustee therefor) in each case to
the extent such Obligations are not prohibited by any First-Priority Credit
Document or any Second-Priority Credit Document, (ii) in the case of Other
Second-Priority Obligations, (a) establish that the Lien on the Common
Collateral securing such Other Second-Priority Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second-Priority Obligations (subject to the terms of the Second-Priority
Documents), and (b) provide to the holders of such Other Second-Priority
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First-Priority Collateral Agent) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
Second-Priority Documents), and (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any First-Priority Obligations (subject
to the terms of the First-Priority Documents), and (b) provide to the holders of
such Other First-Priority Obligations (or any agent or trustee thereof) the
comparable rights and benefits as are provided to the holders of First-Priority
Obligations under this Agreement (subject to the terms of the First-Priority
Documents), in each case so long as such modifications are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document. Any such
additional party and each Representative shall be entitled to rely on

 

27

--------------------------------------------------------------------------------


 

the determination of an officer of the Company that such modifications are not
prohibited by any First-Priority Credit Document or any Second-Priority Credit
Document if such determination is set forth in an officer’s certificate
delivered to such party, the First-Priority Collateral Agent and each
Second-Priority Representative.  At the request (and sole expense) of the
Company, without the consent of any First-Priority Secured Party or
Second-Priority Secured Party, each of the First-Priority Collateral Agent, the
Second-Priority Collateral Agent and each other First-Priority Representative
and Second-Priority Representative shall execute and deliver an acknowledgment
and confirmation of such permitted modifications and/or enter into an amendment,
a restatement or a supplement of this Agreement to facilitate such permitted
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications).

 

8.4                               Information Concerning Financial Condition of
the Company and the Subsidiaries.  The First-Priority Collateral Agent, the
First-Priority Secured Parties, each Second-Priority Representative and the
Second-Priority Secured Parties shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and the Subsidiaries of
the Company and all endorsers and/or guarantors of the Second-Priority
Obligations or the First-Priority Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Second-Priority Obligations or the
First-Priority Obligations.  The First-Priority Collateral Agent, the
First-Priority Secured Parties, each Second-Priority Representative and the
Second-Priority Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise.  In the event that the First-Priority
Collateral Agent, any First-Priority Secured Party, any Second-Priority
Representative or any Second-Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First-Priority Collateral Agent, the First-Priority Secured
Parties, the Second-Priority Representatives and the Second-Priority Secured
Parties shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information that, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5                               Subrogation.  Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, hereby waives any rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of First-Priority Obligations has
occurred.

 

8.6                               Application of Payments.  Except as otherwise
provided herein, all payments received by the First-Priority Secured Parties may
be applied, reversed and reapplied, in whole or in part, to such part of the
First-Priority Obligations as the First-Priority Secured Parties, in their sole
discretion, deem appropriate, consistent with the terms of the First-Priority
Documents.  Except as otherwise provided herein, each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, assents to any such extension or postponement of the time of payment of
the First-Priority Obligations or any part thereof and to any other indulgence
with respect thereto, to any substitution, exchange or release of any security
that may at any time

 

28

--------------------------------------------------------------------------------


 

secure any part of the First-Priority Obligations and to the addition or release
of any other Person primarily or secondarily liable therefor.

 

8.7                               Consent to Jurisdiction; Waivers.  The parties
hereto irrevocably and unconditionally agree that they will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the First-Priority
Secured Parties or the Credit Agreement Agent, or any affiliate of the foregoing
in any way relating to this Agreement or the transactions relating hereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof.  The parties hereto consent to
the jurisdiction of any state or federal court located in New York County, New
York, and consent that all service of process may be made by registered mail
directed to such party as provided in Section 8.8 for such party.  Service so
made shall be deemed to be completed three days after the same shall be posted
as aforesaid.  The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court.  EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

 

8.8                               Notices.  All notices to the First-Priority
Secured Parties and the Second-Priority Secured Parties permitted or required
under this Agreement may be sent to the First-Priority Collateral Agent, the
Notes Collateral Agent, or any other First-Priority Representative or
Second-Priority Representative as provided in the Credit Agreement, the Notes
Indenture, the relevant First-Priority Document or the relevant Second-Priority
Document, as applicable.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed).  For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.  Each
First-Priority Representative hereby agrees to promptly notify each
Second-Priority Representative upon payment in full in cash of all indebtedness
under the applicable First-Priority Documents (except for contingent indemnities
and cost and reimbursement obligations to the extent no claim therefor has been
made).

 

8.9                               Further Assurances.  Each of the
Second-Priority Representatives, on behalf of itself and each applicable
Second-Priority Secured Party, and each of the First-Priority Representatives,
on behalf of itself and each applicable First-Priority Secured Party, agrees
that each of them shall take such further action and shall execute and deliver
to the First-Priority Collateral Agent and the First-Priority Secured Parties
such additional documents and instruments (in recordable form, if requested) as
the First-Priority Collateral Agent or the First-Priority Secured Parties may

 

29

--------------------------------------------------------------------------------


 

reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

 

8.10                        Governing Law.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

8.11                        Binding on Successors and Assigns.  This Agreement
shall be binding upon the First-Priority Collateral Agent, the other
First-Priority Representatives, the First-Priority Secured Parties, the
Second-Priority Representatives, the Second-Priority Secured Parties, the
Company, the Company’s Subsidiaries party hereto and their respective permitted
successors and assigns.

 

8.12                        Specific Performance.  The First-Priority Collateral
Agent may demand specific performance of this Agreement.  Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by the First-Priority
Collateral Agent.

 

8.13                        Section Titles.  The section titles contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Agreement.

 

8.14                        Counterparts.  This Agreement may be executed in one
or more counterparts, including by means of facsimile or in portable document
format (pdf), each of which shall be an original and all of which shall together
constitute one and the same document.

 

8.15                        Authorization.  By its signature, each Person
executing this Agreement on behalf of a party hereto represents and warrants to
the other parties hereto that it is duly authorized to execute this Agreement. 
Each First-Priority Representative represents and warrants that this Agreement
is binding upon the applicable First-Priority Secured Parties for which such
First-Priority Representative is acting.  Each Second-Priority Representative
represents and warrants that this Agreement is binding upon the applicable
Second-Priority Secured Parties for which such Second-Priority Representative is
acting.

 

8.16                        No Third Party Beneficiaries; Successors and
Assigns.  This Agreement and the rights and benefits hereof shall inure to the
benefit of, and be binding upon, each of the parties hereto and their respective
successors and assigns and shall inure to the benefit of each of, and be binding
upon, the holders of First-Priority Obligations and Second-Priority
Obligations.  No other Person shall have or be entitled to assert rights or
benefits hereunder.

 

8.17                        Effectiveness.  This Agreement shall become
effective when executed and delivered by the parties hereto.  This Agreement
shall be effective both before and after the commencement of any Insolvency or
Liquidation Proceeding.  All references to the Company or any other Grantor
shall include the Company or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

30

--------------------------------------------------------------------------------


 

8.18                        First-Priority Representatives and Second-Priority
Representatives.  It is understood and agreed that (a) Barclays is entering into
this Agreement in its capacity as collateral agent under the Credit Agreement
and the provisions of Article VIII of the Credit Agreement applicable to
Barclays as collateral agent thereunder shall also apply to Barclays as
First-Priority Collateral Agent hereunder and (b) U.S. Bank is entering into
this Agreement in its capacity as Notes Collateral Agent under the Notes
Collateral Agreement, and the provisions of Article VII of the Notes Indenture
applicable to the Notes Collateral Agent thereunder shall also apply to it as
Second-Priority Collateral Agent and Notes Collateral Agent hereunder.

 

8.19                        Relative Rights.  Notwithstanding anything in this
Agreement to the contrary (except to the extent contemplated by Sections 5.1 and
5.3(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, the Notes Indenture or
any other First-Priority Document or Second-Priority Document entered into in
connection with the Credit Agreement, the Notes Indenture or any other
First-Priority Document or Second-Priority Document or permit the Company or any
Subsidiary of the Company to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement, the Notes Indenture or any other First-Priority
Document or Second-Priority Document entered into in connection with the Credit
Agreement, the Notes Indenture or any other First-Priority Document or
Second-Priority Credit Document, (b) change the relative priorities of the
First-Priority Obligations or the Liens granted under the First-Priority
Documents on the Common Collateral (or any other assets) as among the
First-Priority Secured Parties or (c) otherwise change the relative rights of
the First-Priority Secured Parties in respect of the Common Collateral as among
such First-Priority Secured Parties or (d) obligate the Company or any
Subsidiary of the Company to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Notes Indenture or any other First-Priority Document or Second-Priority
Document entered into in connection with the Credit Agreement, the Notes
Indenture or any other First-Priority Document or Second-Priority Document.

 

8.20                        Second-Priority Collateral Agent.  The
Second-Priority Collateral Agent is executing and delivering this Agreement
solely in its capacity as such and pursuant to directions set forth in the Notes
Indenture; and in so doing, the Second-Priority Collateral Agent shall not be
responsible for the terms or sufficiency of this Agreement for any purpose.  The
Second-Priority Collateral Agent shall not have duties or obligations under or
pursuant to this Agreement other than such duties expressly set forth in this
Agreement as duties on its part to be performed or observed.  In entering into
this Agreement, or in taking (or forbearing from) any action under or pursuant
to this Agreement, the Second-Priority Collateral Agent shall have and be
protected by all of the rights, immunities, indemnities and other protections
granted to it under the Notes Indenture and, as applicable, the Notes Collateral
Agreement.

 

8.21                        Joinder Requirements.  The Company may designate
additional obligations as Other First-Priority Obligations or Other
Second-Priority Obligations pursuant to this Section 8.21 if (x) the incurrence
of such obligations is not prohibited by any First-Priority Document or
Second-Priority Document then in effect and (y) the Company shall have delivered
an officer’s certificate to each First-Priority Representative and each
Second-Priority Representative certifying the same.  If not so prohibited, the
Company shall (i) notify each Representative in writing of such designation and
(ii) cause the applicable new First-Priority Representative or

 

31

--------------------------------------------------------------------------------


 

Second-Priority Representative to execute and deliver to each other
First-Priority Representative and Second-Priority Representative, a Joinder
Agreement substantially in the form of Exhibit A or Exhibit B, as applicable,
hereto, which each such First Priority-Representative and Second-Priority
Representative shall promptly execute and deliver to the Company.

 

8.22                        Intercreditor Agreements.

 

(a)                                Each party hereto agrees that the
First-Priority Secured Parties (as among themselves) and the Second-Priority
Secured Parties (as among themselves) may each enter into intercreditor
agreements (or similar arrangements) with the applicable First-Priority
Representatives or Second-Priority Representatives, as the case may be,
governing the rights, benefits and privileges as among the First-Priority
Secured Parties or as among the Second-Priority Secured Parties, as the case may
be, in respect of any or all of the Common Collateral, this Agreement and the
other First-Priority Collateral Documents or the other Second-Priority
Collateral Documents, as the case may be, including as to application of
proceeds of any Common Collateral, voting rights, control of any Common
Collateral and waivers with respect to any Common Collateral, in each case so
long as the terms thereof do not violate or conflict with the provisions of this
Agreement or the other First-Priority Collateral Documents or Second-Priority
Collateral Documents, as the case may be.  In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other First-Priority Collateral Document or
Second-Priority Collateral Document, and the provisions of this Agreement and
the other First-Priority Collateral Documents and Second-Priority Collateral
Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms thereof, including
to give effect to any intercreditor agreement (or similar arrangement)).

 

(b)                                In addition, in the event that the Company or
any Subsidiary thereof incurs any Obligations secured by a Lien on any Common
Collateral that is junior to Liens thereon securing any First-Priority
Obligations or Second-Priority Obligations, as the case may be, and such
Obligations are not designated by the Company as Second-Priority Obligations,
then the First-Priority Collateral Agent and/or Second-Priority Collateral Agent
shall upon the request of the Company enter into an intercreditor agreement with
the agent or trustee for the creditors with respect to such secured Obligations
to reflect the relative Lien priorities of such parties with respect to the
relevant portion of the Common Collateral and governing the relative rights,
benefits and privileges as among such parties in respect of such Common
Collateral, including as to application of the proceeds of such Common
Collateral, voting rights, control of such Common Collateral and waivers with
respect to such Common Collateral, in each case, so long as such secured
Obligations are not prohibited by, and the terms of such intercreditor agreement
do not violate or conflict with, the provisions of this Agreement or any of the
First-Priority Documents or Second-Priority Documents, as the case may be.  If
any such intercreditor agreement (or similar arrangement) is entered into, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any First-Priority Documents,
and the provisions of this Agreement, the First-Priority Documents and the
Second-Priority Documents shall remain in full force and effect in accordance
with the terms hereof and thereof (as such provisions may be amended, modified
or otherwise supplemented

 

32

--------------------------------------------------------------------------------


 

from time to time in accordance with the respective terms thereof, including to
give effect to any intercreditor agreement (or similar arrangement)).

 

[SIGNATURE PAGES FOLLOW]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BARCLAYS BANK PLC,

 

as Credit Agreement Agent and

 

First-Priority Collateral Agent

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Notes Collateral Agent and

 

Second-Priority Collateral Agent

 

 

 

 

 

By:

/s/ Linda Garcia

 

 

Name: Linda Garcia

 

 

Title: Vice President

 

SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Joinder Agreement

 

JOINDER AGREEMENT
(Other First-Priority Obligations)

 

JOINDER AGREEMENT (this “Agreement”) dated as of [·], 20[·], among [·] (the “New
Representative”), as an Other First-Priority Representative, [[·] (the “New
Collateral Agent”)](1), as an Other First-Priority Collateral Agent, BARCLAYS
BANK PLC, as collateral agent for the Credit Agreement Secured Parties (together
with its successors and co-agents in substantially the same capacity as may from
time to time be appointed) and as Credit Agreement Agent and First-Priority
Collateral Agent, U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the
Notes Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Notes Collateral Agent and Second-Priority Collateral Agent and SFX
ENTERTAINMENT, INC. (on behalf of itself and its Subsidiaries).

 

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of February 7, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above.  This Agreement has been entered into to record the accession of the New
Representative[s] as Other First-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other First-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].

 

ARTICLE I

 

Definitions

 

SECTION 1.01              Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the First Lien/Second Lien Intercreditor
Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01  [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other First-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other First-Priority Representative.

 

--------------------------------------------------------------------------------

(1)         To be included if applicable.

 

--------------------------------------------------------------------------------


 

SECTION 2.02  [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as an Other First-Priority Collateral Agent as if it had originally been party
to the Intercreditor Agreement as an Other First-Priority Collateral Agent.]

 

SECTION 2.03  The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [·].

 

SECTION 2.04  Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

 

SECTION 2.05  [·] [is][/are] acting in the capacities of Other First-Priority
Representative[s] and [·] is acting in its capacity as Other First-Priority
Collateral Agent solely for the Secured Parties under [·].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.  The provisions of Section 8.7 of the
First Lien/Second Lien Intercreditor Agreement are incorporated herein mutatis
mutandis.

 

SECTION 3.02  This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
Joinder Agreement

 

JOINDER AGREEMENT
(Other Second-Priority Obligations)

 

JOINDER AGREEMENT (this “Agreement”) dated as of [·], 20[·], among [·] (the “New
Representative”), as an Other Second-Priority Representative, [[·] (the “New
Collateral Agent”)](2), as an Other Second-Priority Collateral Agent, BARCLAYS
BANK PLC, as collateral agent for the Credit Agreement Secured Parties (together
with its successors and co-agents in substantially the same capacity as may from
time to time be appointed) and as Credit Agreement Agent and First-Priority
Collateral Agent, U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the
Notes Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Notes Collateral Agent and Second-Priority Collateral Agent and SFX
ENTERTAINMENT, INC. (on behalf of itself and its Subsidiaries).

 

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of February 7, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above.  This Agreement has been entered into to record the accession of the New
Representative[s] as Other Second-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other Second-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].

 

ARTICLE I

 

Definitions

 

SECTION 1.01  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01  [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other Second-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Representative.

 

--------------------------------------------------------------------------------

(2)         To be included if applicable.

 

--------------------------------------------------------------------------------


 

SECTION 2.02  [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other Second-Priority Collateral Agent as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Collateral Agent.]

 

SECTION 2.03  The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [·].

 

SECTION 2.04  Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

 

SECTION 2.05  [·] [is][/are] acting in the capacities of Other Second-Priority
Representative[s] and [·] is acting in its capacity as Other Second-Priority
Collateral Agent solely for the Secured Parties under [·].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.  The provisions of Section 8.7 of the
First Lien/Second Lien Intercreditor Agreement are incorporated herein mutatis
mutandis.

 

SECTION 3.02  This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Parties

 

Subsidiary

 

Jurisdiction

MADE EVENT, LLC 

 

Massachusetts

Beatport Japan, LLC

 

Colorado

BEATPORT, LLC

 

Colorado

EZ FESTIVALS, LLC

 

New York

430 ACQUISITION LLC

 

Delaware

430R ACQUISITION LLC

 

Delaware

ID&T/SFX Mysteryland LLC

 

Delaware

ID&T/SFX North America LLC

 

Delaware

ID&T/SFX Q-Dance LLC

 

Delaware

ID&T/SFX Sensation LLC

 

Delaware

ID&T/SFX TomorrowWorld LLC

 

Delaware

Pita I LLC

 

Delaware

PITA III LLC

 

Delaware

SFX ACQUISITION, LLC

 

Delaware

SFX EDM Holdings Corporation

 

Delaware

SFX EX IP LLC

 

Delaware

SFX EXPERIENCE, LLC

 

Delaware

SFX INTERMEDIATE HOLDCO I LLC 

 

Delaware

SFX INTERMEDIATE HOLDCO II LLC

 

Delaware

SFX International, Inc.

 

Delaware

SFX IP LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

SFX Made IP LLC

 

Delaware

SFX MARKETING LLC

 

Delaware

SFX NIGHTLIFE TELEVISION LLC

 

Delaware

SFX-320 Lincoln Operating LLC

 

Delaware

SFX-Cameo Operating LLC

 

Delaware

SFX-Disco Operating LLC

 

Delaware

SFXE IP LLC

 

Delaware

SFX-Huka Operating LLC

 

Delaware

SFX-IDT N.A. Holding II LLC

 

Delaware

SFX-IDT N.A. HOLDING LLC

 

Delaware

SFX-LIC Operating LLC

 

Delaware

SFX-Mokai Operating LLC

 

Delaware

SFX-Nightlife Operating LLC

 

Delaware

SFX-Opium Group Operating LLC

 

Delaware

SFX-Star Island Operating LLC

 

Delaware

SFX-VMX Holding LLC

 

Delaware

SFX-VMX Operating LLC

 

Delaware

STEREOSONIC US IP LLC

 

Delaware

SFX-Disco Intermediate Holdco LLC

 

Delaware

SFX-REACT OPERATING LLC

 

Delaware

Michigan JJ Holdings LLC

 

Delaware

SFX-Hudson LLC

 

Delaware

 

--------------------------------------------------------------------------------